     Case 8-19-76260-ast        Doc 60-1     Filed 09/25/19      Entered 09/25/19 16:34:50




                                 CERTIFICATE OF SERVICE

        I, Evan J. Zucker, hereby certify that on the 25th day of September, 2019, I served or caused

to be served the foregoing Limited Objection of Capital Finance, LLC to Debtors’ Emergency

Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition

Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), And

364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (C) Granting Adequate

Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (D) Scheduling Final Hearing

Pursuant to Bankruptcy Rules 4001(b) and (c) upon the following persons via overnight courier:

                Schuyler G. Carroll
                Daniel B. Besikof
                Noah Weingarten
                LOEB & LOEB LLP
                345 Park Avenue
                New York, New York 10154
                (Proposed Counsel to Debtors)

                Office of the United States Trustee
                Attn: Christine H Black
                Long Island Federal Courthouse
                560 Federal Plaza - Room 560
                Central Islip, New York 11722-4437
                (United States Trustee)



                                              /s/ Evan J. Zucker
                                              Evan J. Zucker




156272.01406/121943594v.4
